Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed August 2, 2021.
Claims 1-4, 11-13, and 16-24 have been amended.
Claims 1-5 and 11-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ColorableNavigationController.swift by Vasily Ulianov (publically accessible April 12, 2017); hereinafter referred to as Ulianov in further view of “How To Send Variable From Parent Class to Child Custom Class” (publically accessible January 20, 2017); hereinafter referred to as Custom and “Change alpha of child view and not the parent view in swift” (publically accessible October 10, 2017); hereinafter referred to as Change.
	Regarding claim 1, Ulianov teaches a method comprising:
(Use ColorableNavigationController as your root UINavigationController ... Adopt needed child view controllers to NavigationBarColorable ... Colors will be set automatically on push or pop actions ... NavigationBarColorable: class ... var navigationTintColor ... var navigationBarTintColor ... let navigationController = ColorableNavigationController(rootViewController: ViewControllerA()))(pages 1-2; a class (i.e. NavigationBarColorable) contains a list of variables which define color values in a user interface, these variables are passed in a hierarchy of view controllers);
receiving, the information related to the list (Navigation bar colors for `ColorableNavigationController`, called on `push` & `pop` actions ... override open func pushViewController ... self.setNavigationBarColors(colors) ... override open func popViewController ... self.setNavigationBarColors(colors))(pages 2-3; colors (e.g. blue or red) are received) ; and
updating, a particular key from the list to a particular value, the particular key related to an attribute of the UI (self.navigationBar.barTintColor = colors.navigationBarTintColor)(page 3; navigationBarTintColor is set (e.g. blue or red)).
Ulianov differs from the claim in that Ulianov fails to teach the sending is from a parent node to a child node, wherein the information is preference information. However, sending preference information from a parent node to a child node is taught by Custom (UIView has a custom class file ... referenced in to ViewController ... I would like to set a UIColor variable (could be any color) in ViewController.m and pass it and read it in drawView.m ... You can use UserDafaults save the UIColor in ViewController and get the color and used in custom class UIView)(page 1). The examiner notes, Ulianov and Custom teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ulianov to include the sending of Custom such that the method 
The combination of Ulianov-Custom fails to explicitly teach a plurality of child nodes, wherein information is received at the plurality of child nodes and at least one of the plurality of child nodes is updated using received information. However, a plurality of child nodes receiving information and updating least one of the plurality of child nodes using received information is taught by Change (Change alpha of child view ... By setting view alpha property, all the subviews will be affected and the transparency will be applied to all of then (recursively) ... To drill down to the second layer of subviews, use a nested loop)(pages 1 and 2). The examiner notes, Ulianov, Custom, and Change teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ulianov-Custom to include the receiving and updating of Change such that the method includes a plurality of child nodes which receive information in order to update appearance. One would be motivated to make such a combination to provide the advantage of automatically updating the presentation of all child views.
Regarding claim 5, Ulianov-Custom-Change teach the method of claim 1, wherein the preference keys comprise at least one of a preferred size, a status bar, and a color (Custom - I would like to set a UIColor variable (could be any color) in ViewController.m and pass it and read it in drawView.m)(page 1).
Regarding non-transitory machine readable medium claims 21 and 25, the claims generally correspond to method claims 1 and 5, respectively, and recite similar features in non-transitory machine readable medium form; therefore, the claims are rejected under similar rational. 

Claims 2-4 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ulianov, Custom, Change, in further view of “Passing data back from child view controller” (publically accessible January 23, 2016); hereinafter referred to as Passing.
Regarding claim 2, Ulianov-Custom-Change teach the method as applied above, Ulianov-Custom-Change differs from the claim in that Ulianov-Custom-Change fails to teach sending the updated preference key to the parent node. However, sending an updated preference key to the parent node is taught by Passing (I have a project in which I need to pass data back from a childviewcontroller ...  I have a picker view in my container and I want to be able to use it to select an option ...  I would like to be able to access the chosen color in my parent view controller and do something with it ... On your ChildViewController.m when you want to pass something back to the ParentViewController ... [delegate passValue:[UIColor redColor]])(pages 1-2). The examiner notes, Ulianov, Custom, Change, and Passing teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ulianov-Custom-Change to include the sending of Passing such that the method passes preference information from child to parent nodes. One would be motivated to make such a combination to provide the advantage of allowing bi-directional passing of attribute information between classes.
Regarding claim 3, Ulianov-Custom-Change-Passing teach the method of claim 2, further comprising:
updating, by the parent node, the attribute of the UI based at least in part on the particular preference key sent from the at least one of the plurality of child nodes (Passing - you can access it like this: UIColor *myReceivedColor = theValue)(page 3; a color attribute is updated in the parent based on the value sent from the child).
Regarding claim 4, Ulianov-Custom-Change teach the method as applied above, Ulianov-Custom-Change differs from the claim in that Ulianov-Custom-Change fails to teach a child node updating by a particular preference key to a different value (i.e. selecting a value in the child view) and in response updating a parent node attribute to the different value (i.e. sending the value to the parent view). However, a child node selecting and updating a particular preference key to a different value and sending and updating a parent node attribute to the different value is taught by Passing (I have a project in which I need to pass data back from a childviewcontroller ...  I have a picker view in my container and I want to be able to use it to select an option ...  I would like to be able to access the chosen color in my parent view controller and do something with it ... On your ChildViewController.m when you want to pass something back to the ParentViewController ... [delegate passValue:[UIColor redColor]] … you can access it like this: UIColor *myReceivedColor = theValue)(page 2; a color attribute is updated in the parent based on the value sent from the child)(pages 1-3). The examiner notes, Ulianov, Custom, Change, and Passing teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ulianov-Custom-Change to include the updating of Passing such that the method passed a selected preference information from child to parent nodes for updating. One would be motivated to make such a combination to provide the advantage of allowing bi-directional passing of attribute information between classes.
Regarding non-transitory machine readable medium claims 22-24, the claims generally correspond to method claims 2-4, respectively, and recite similar features in non-transitory machine readable medium form; therefore, the claims are rejected under similar rational. 


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ulianov in further view of “How long is the animation of the transition between views on a UINavigationController?” (publically accessible February 27, 2015); hereinafter referred to as Animate and Custom.
Regarding claim 11, Ulianov teaches a system comprising;
 a processor (the examiner notes, computing devices include a processor);
a memory device containing instructions (the examiner notes, computing devices include memory to store computer instructions), which when executed by the processor cause the processor to provide:
a root process module executing on the processor that is configured to receive an event related to a user interface (UI) and forward the event to a transaction module and an event handler module (Use ColorableNavigationController as your root UINavigationController ... Adopt needed child view controllers to NavigationBarColorable ... Colors will be set automatically on push or pop actions)(page 1; code for root controller which receives events related to the UI (i.e. change color) and forwards the event to code to receive and handle the event is shown);
the transaction module executing on the processor that is configured to receive the event forwarded from the root process module and forward to a node of a tree structure, wherein the tree structure is related to a hierarchy of views representing the UI (let navigationController = ColorableNavigationController(rootViewController: ViewControllerA())(page 2; code for receiving and forwarding to the child view controller is shown); and
the event handler module executing on the processor that is configured to receive the event from the root process module and process the event to determine a particular node of the tree structure to receive the event, the event handler being separate from the transition manager and the root process (open class ColorableNavigationController: UINavigationController)(page 3; separate unit of code to handle the event and to determine which node to receive the event (i.e. ViewControllerA and ViewControllerB) is shown). 
Ulianov differs from the claim in that Ulianov fails to teach track a value of time related to the event to forward. However, tracking a value of time related to an event to forward is taught by Animate (In iOS 7 and later you can have exact value by setting the UINavigationController delegate and using the method ... NSTimeInterval duration = [viewController.transitionCoordinator transitionDuration])(page 1). The examiner notes, Ulianov and Animate teach a system for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ulianov to include the tracking of Animate such that the system passes an animation time for transitioning between views. One would be motivated to make such a combination to provide the advantage of delegating time values for animation.  
The combination of Ulianov-Animate fails to teach a preference manager configured to send a preference list to the determined particular node of the tree structure. However, a preference manager configured to send a preference list to a determined particular node of the tree structure is taught by Custom (UIView has a custom class file ... referenced in to ViewController ... I would like to set a UIColor variable (could be any color) in ViewController.m and pass it and read it in drawView.m ... You can use UserDafaults save the UIColor in ViewController and get the color and used in custom class UIView)(page 1; UserDefaults is a software class architecture which is used to send a preference list to a particular node, in this particular instance a preferred UIColor from ViewController to drawView). The examiner notes, Ulianov, Animate, and Custom teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ulianov-Animate to include the sending of Custom such that the system passes preference information to a particular node. One would be motivated to make such a combination to provide the advantage of passing attribute information between custom classes. 
Regarding claim 12, Ulianov-Animate-Custom teach the system of claim 11, wherein the memory device contains further instructions, which when executed by the processor, cause the processor to further provide:
an animation module executing on the processor that is configured to receive information related to the value of time from the transaction module and to animate an animation using at least the value of time (Animate - (void)navigationController:(UINavigationController *)navigationController willShowViewController:(UIViewController *)viewController animated:(BOOL)animated)(page 1; code for animating an animation for a time period is shown).

Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 17, 2020 with respect to the claim interpretation have been fully considered and are persuasive. The claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's arguments with respect to claims 1-5 and 21-25 have been considered but are moot in view of the new ground(s) of rejection.
The examiner notes, subject matter depicted in Figures 23A and 23B would be allowable. In particular, combining the depicted subject matter with claims 2 and 3 to recite sending and updating being triggered by a sub-child node (i.e. reference element 2327 being a sub-child of child node referenced by element 2322) would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant's arguments with respect to claims 11-12 have been considered but they are not persuasive.
Regarding claim 11, applicant argues the combination of Ulianov, Animate, and Custom fails to teach “the event handler module executing on the processor that is configured to receive the event from the root process module and process the event to determine a particular node of the tree structure to receive the event, the event handler being separate from the transition manager and the root process”; the examiner respectfully disagrees. 
Ulianov discloses of separate code for root controller which receives events related to the UI (i.e. change color) and forwards the event to code to receive and handle the event “Use ColorableNavigationController as your root UINavigationController ... Adopt needed child view controllers to NavigationBarColorable ... Colors will be set automatically on push or pop actions” (page 1), separate code for receiving and forwarding to the child view controller “let navigationController = ColorableNavigationController(rootViewController: ViewControllerA()” (page 2), and separate code for “handling the event and to determining which node to receive the event “open class ColorableNavigationController: UINavigationController” (page 3).


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for receiving information and updating child nodes with received information. 
Views and the View Hierarchy in iOS Programming
Change color of external ViewController
A Practise of Method Swizzling in iOS Development
How to set text color for all subviews?
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145